Citation Nr: 1215784	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to December 1968.  His awards and decorations include the Combat Infantryman Badge (CIB), among others.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In December 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

On the day of his hearing, the Veteran submitted an additional VA Vet Center medical opinion.  This evidence has not yet been considered by the RO.  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  In a decision in August 2006, the RO denied to reopen the Veteran's claim of service connection for PTSD.  Although notified of this denial, the Veteran did not initiate an appeal.

2.  Evidence received since the last final August 2006 rating decision is new, relevant, and raises a reasonable possibility of substantiating the PTSD claim.

3.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  He was therefore was exposed to traumatic in-service stressors.  

4.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service combat stressors.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been submitted since the last prior, final denial of the PTSD claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran has PTSD with an associated substance abuse disorder that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issue, a June 2009 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence and service connection issues on appeal.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 
 
New and Material Evidence

The establishment of service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The RO originally considered and denied the Veteran's claim of service connection for PTSD in an October 2001 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  

The RO subsequently confirmed the denial by way of an August 2006 rating decision, determining that new and material evidence had not been submitted to reopen the PTSD claim.  This decision, since also not appealed, is also final and binding on the Veteran based on the evidence then of record.  See id.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

In the September 2009 rating decision and February 2010 Statement of the Case (SOC), the RO appeared to reopen the new and material evidence issue and considered service connection on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the PTSD claim before proceeding to readjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen by the submission of new and material evidence in May 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In short, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final September 2009 rating decision.  A VA Vet Center report from a social worker dated in November 2010 assessed a diagnosis of PTSD for the Veteran, attributable to in-service combat stressors.  This report now demonstrates a medical diagnosis of PTSD.  It also provides medical evidence of a link between current PTSD symptomatology and specific in-service combat stressors from Vietnam.  This evidence is presumed credible for the purposes of reopening the Veteran's new and material evidence claim.  Justus, 3 Vet. App. at 513.  Overall, this evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his PTSD claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection for PTSD

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD.

The Veteran contends that he has PTSD as the result of combat-related stressors from his Vietnam service.  He states that he witnessed the death of men in his unit during firefights with the enemy in the Vietnam War.  He says he had to place the dead bodies of his fellow soldiers into helicopters.  He also witnessed horrific injuries to men in his unit.  He states that he was involved in frequent firefights with the enemy.  He alleges PTSD-related symptoms since service to include depression, anxiety, insomnia, nightmares, flashbacks, intrusive thoughts, startled response, and avoidance.  At times he has been homeless.  He maintains that his substance abuse disorder is a means of self-medicating his PTSD symptoms.  See July 2009 stressor statement; December 2010 hearing testimony; November 2010 VA Vet Center Report. 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

That is, with regard to combat, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In other words, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder.  But as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).

The Veteran's service personnel records (SPRs) and DD Form 214 confirm that he served in Vietnam from November 1967 to November 1968.  His SPRs and DD Form 214 document that he received medals and awards such as the CIB, Vietnam Campaign Medal, Vietnam Service Medal, and the National Service Defense Medal, among others.  The CIB is prima facia evidence he engaged in combat.  His DD Form 214 revealed a military occupational specialty (MOS) of light weapons infantry and rifleman, both supportive of combat.  SPRs document that he participated in the Tet Counteroffensive Campaign.  The Veteran has also credibly related his combat experiences to VA medical personnel.  There is no clear and convincing evidence to the contrary, and the Veteran's claimed combat stressors are consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b).

Therefore, there is sufficient evidence the Veteran engaged in combat during his military service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  Thus, the combat presumption in connection with PTSD is for application.  As such, the Veteran's lay testimony alone has established the occurrence of his combat-related in-service stressors.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking a current diagnosis of PTSD to his confirmed combat-related stressors.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

With regard to the alleged combat stressors, the Board acknowledges on July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  However, application of this provision requires that a "VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor..."  See Id.  In the present case, no VA psychiatrist or psychologist has made such a determination.  Therefore, this particular provision of the PTSD regulation is of no benefit for the Veteran's case. 

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service combat stressors.  38 C.F.R. § 3.304(f).  See again Cohen, supra.   

In this regard, the evidence of record is mixed.  The medical evidence of record on this determinative issue of nexus includes one favorable and one unfavorable medical opinion.   

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the negative opinion, the Veteran underwent an August 2009 VA PTSD  examination by a VA psychologist.  The VA psychologist acknowledged the Veteran's reported symptomatology for PTSD, including nightmares.  However, after an interview with the Veteran and an objective examination, the VA psychologist concluded that there was insufficient evidence to warrant a current diagnosis of PTSD.  It was noted that his current PTSD symptoms were different than those noted in the past in VA treatment records.  The examiner assessed there was also no evidence upon examination of any other current psychiatric disorder.  This examination and opinion provides some evidence against the claim.  

As to the positive opinion, a November 2010 VA Vet Center report from a VA social worker with a Masters in Psychology diagnosed PTSD attributable to the Veteran's in-service combat stressors.  The VA social worker has treated the Veteran at the Vet Center for PTSD since August 2009.  This report discussed in detail the Veteran's PTSD symptomatology of distressing memories of combat, nightmares, avoidance, depression, anxiety, social isolation, loss of energy, insomnia, irritability, and exaggerated startle response.  The Veteran uses drugs to self-medicate his PTSD symptoms.  The VA social worker indicated that the PTSD diagnosis was supported by DSM-IV, which is in accordance with 38 C.F.R. § 4.125(a).  

Generally, a person need only be a licensed health care practitioner to be considered competent to provide medical evidence.  YT v. Brown, 9 Vet. App. 195, 201 (1996).  Furthermore, as reiterated in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) and as provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  Nothing suggests that the November 2010 VA Vet Center social worker with a Master of Arts degree in Psychology (MA), was not competent to perform the required examination and testing.  There is no reason for deeming the VA Vet Center examination inadequate.  Overall, this opinion was thorough, supported by an explanation, and considered the Veteran's history and relevant longitudinal complaints.  This opinion provides probative evidence in support of the PTSD claim.  

VA treatment records dated from 2001 to 2009 reveal diagnoses of a depressive disorder and a substance abuse disorder.  However, a June 2009 VA medication management note mentioned to rule out PTSD.  An earlier February 2001 VA domiciliary referral recorded that the Veteran was experiencing nightmares about Vietnam.  The Veteran is prescribed psychiatric medication to treat his psychiatric symptomatology.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Here, there is an approximate balance of the positive and negative evidence.  Certain elements of both the positive and negative opinions in this case are probative.  But importantly, the Veteran has been awarded the CIB and his MOS was in light weapons infantry.  It is clear he experienced traumatic, combat-related stressors in Vietnam.  These facts provide strong evidence in support of his PTSD claim.  In light of the contrasting, yet equally probative medical opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  Thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The November 2010 VA Vet Center opinion also associated a current substance abuse disorder (in remission) with the Veteran's PTSD.  In other words, a "dual diagnosis" was assessed. The VA social worker explained that like many other Veterans in similar circumstances, the Veteran in the present case uses drugs to self-medicate due to his pain and turmoil from his combat experiences.  Service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Here, secondary service connection for a substance abuse disorder as the direct result of the Veteran's PTSD is warranted.  See 38 C.F.R. § 3.310(a).  

This decision is considered a full grant of the benefits sought by the Veteran for his PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a psychiatric disorder claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In granting service connection for PTSD with a substance abuse disorder, the RO should assign a disability rating that encompasses the overlapping symptoms of these disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  

(The Order follows on the next page.)


ORDER

As new and material evidence has been received, the claim for service connection for PTSD is reopened. 

Service connection for PTSD with a substance abuse disorder is granted. 




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


